Citation Nr: 1602384	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left great toe disability, to include as secondary to a service-connected right knee disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right great toe disability, to include as secondary to a service-connected right knee disability.

7.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right knee disability.

8.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right knee disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

11.  Entitlement to service connection for hypothyroidism, to include as secondary to a service-connected right knee disability.

12.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, prior to February 17, 2011.

13.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, since May 1, 2011.

14.  Entitlement to a compensable evaluation for scars of the right knee.

15.  Entitlement to a compensable initial evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1977 to October 1981, and from December 1981 to December 1985.  As a member of the United States Navy Reserves, he served on active duty from January 1986 to April 1987, May 1995 to September 1995, October 1999 to March 2000, and from November 2001 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007, January 2009, and April 2013 raring decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In December 2007, reopening of previously denied claims of service connection for the left knee, the low back, and the great toes was denied.  The RO denied increased ratings for hearing loss and right knee disabilities, to include scars, in January 2009, as well as denying service connection for left and right ankle and psychiatric disabilities.  Most recently, in April 2013, notice of which was provided in May 2013, the RO denied service connection for left hip and thyroid disabilities.

The issue regarding a psychiatric disorder has been characterized to reflect that the claim includes all potentially diagnosed conditions.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues regarding evaluation of the right knee are characterized to reflect the assignment of a temporary total disability evaluation from February 17, 2011, to May 1, 2011; this is a grant of the maximum benefit sought on appeal.  For that period, therefore, no question or controversy remains for the Board's consideration.

The Veteran testified at a November 2015 hearing held before the undersigned Veterans Law Judge (VLJ) at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.  At that time, the Veteran and the VLJ discussed the fact that the Veteran's previously appointed attorney-representative, was not accredited to represent clients before VA as of August 2014.  The Veteran opted to proceed without representation, both generally and at the hearing.

The issue of service connection for sleep apnea was raised by the Veteran, through his then-representative, in May 2104, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of reopening claims of service connection for the great toes; service connection for the left knee, low back, ankles, left hip, and hypothyroidism; and increased evaluation for the right knee since May 2011, right knee scars, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in an unappealed April 2006 rating decision, on the grounds that no nexus between service and current disability was shown.

2.  Evidence regarding the low back received since April 2006 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  Service connection for a left knee disability was denied in an unappealed April 2006 rating decision, on the grounds that no nexus between service and current disability was shown.

4.  Evidence regarding the left knee received since April 2006 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

5.  A currently diagnosed depressive disorder is caused at least in part by service-connected disabilities.

6.  Prior to February 17, 2011, the right knee meniscal injury was manifested by frequent episodes of pain and locking.

7.  Prior to February 17, 2011, the right knee degenerative joint disease was manifested by no worse than limitation of motion in flexion to 90 degrees, full extension, and radiographic evidence of arthritis.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening of a previously denied claim of service connection for a low back disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 2006 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
4.  The criteria for reopening of a previously denied claim of service connection for a left knee disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection of an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for an increased, 20 percent rating for right knee meniscal damage are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5258, 5259 (2015).

7.  The criteria for a separate 10 percent evaluation for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 2003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the issues of service connection and reopening decided here.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With regard to the evaluation of the right knee prior to February 17, 2011, an October 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination during the period adjudicated here includes all clinical findings necessary to application of the rating criteria, and is adequate for adjudication.

At the Veteran's November 2015 hearing, the undersigned discussed the elements of the claim, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	Low Back

Service connection for a low back disability was initially denied in a November 2004 rating decision, on the grounds that no current disability was shown, and hence no nexus to in-service treatment for lumbosacral strain was established.  In April 2006, the claim was reopened based on submission of updated treatment records showing current disc disease of the lumbar spine; service connection remained denied, however, in the absence of nexus evidence.  Both these denials, based on consideration of all evidence of record at the time, are final, as no additional evidence was submitted within a year of the adverse decisions, and the Veteran did not appeal either denial.

In September 2007, the Veteran sought reopening of his claim; such was denied in the December 2007 decision on appeal here.  The newly submitted private treatment records and buddy statements did not address the possibility of a direct nexus to service.  Since that time, the Veteran has raised a new theory of entitlement, arguing that his current low back disability is secondary to his service-connected right knee disability.  

Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Here, however, the Veteran has also submitted evidence regarding alteration of his gait, and medical evidence indicating the possibility that such could aggravate another disability, even temporarily.  Such evidence, and the theory it supports, has not been previously considered, and hence is new.  Further, although a secondary nexus for the back was not specifically discussed, the new evidence raised the possibility, requiring additional development, of substantiating the claim.  Accordingly, reopening of the previously denied claim of service connection for a low back disability is warranted.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis, and must first be considered by the AOJ.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


	Left Knee

As with the low back, service connection for the left knee was initially denied in a November 2004 rating decision, on the grounds that no current disability was shown.  In April 2006, the claim was reopened based on submission of updated treatment records showing current arthritis of the left knee; service connection remained denied, however, in the absence of nexus evidence.  Both these denials, based on consideration of all evidence of record at the time, are final, as no additional evidence was submitted within a year of the adverse decisions, and the Veteran did not appeal either denial.

In September 2007, the Veteran sought reopening of his claim; such was denied in the December 2007 decision on appeal here.  The newly submitted private treatment records and buddy statements did not address the possibility of a nexus to service.  Since that time, a new September 2011 VA examination has been associated with the claims file, in which the examiner stated that temporary aggravation of the left knee was likely when the Veteran was compensating for the right knee, but there was no medical literature which indicated that such would cause the current degenerative changes.

While this opinion is on its face negative, it is incomplete for adjudication purposes.  It concedes the possibility of aggravation due to the right knee, but addresses only the current degenerative changes when discussing a nexus.  It does not discuss general complaints of pain or similar symptoms which may cause functional impairment.  Hence, further development is required on the unestablished question of a nexus, based on the material evidence added to the file since April 2006.  Accordingly, reopening of the previously denied claim of service connection for a left knee disability is warranted.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis, and must first be considered by the AOJ.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.
Acquired Psychiatric Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

The Veteran is currently service-connected for tinnitus, right knee meniscal damage and arthritis, bilateral plantar fasciitis, right knee scars, and bilateral hearing loss.  He alleges that his currently diagnosed depressive disorder is related to his service-connected disabilities, including his right knee.

A December 2008 VA examiner found that no diagnosed acquired psychiatric disorder was present, and further opined that the symptoms of anger and frustration the Veteran complained of were due to the VA claims process, and not to his actual disabilities, particularly the knee.  However, a September 2011 examiner found that while there were indications that the disability claims process did have some role in his current problems, the Veteran "also has depressive symptoms related to his medical problems and chronic pain."  The knee was specifically noted as one of the associated conditions.  The examiner concluded that, "It is at least as likely as not that his depressive disorder is related to his service connected disabilities."

It is clear that while neither service nor a service-connected disability alone caused the Veteran's current mental health problems, the evidence of record also shows that the service-connected right knee disability at the very least contributes to such.  Service connection is therefore warranted for an acquired psychiatric disorder.

The Board intimates no finding or decision as to the evaluation to be assigned for this condition.

Evaluation of the Right Knee, prior to February 17, 2011

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is service-connected for post-operative right knee meniscal damage and degenerative joint disease, and he is rated under Diagnostic Code 5259, for removal of the semilunar cartilage.  A 10 percent evaluation is assigned when such is "symptomatic."  No other evaluation is provided by Code 5259.  38 C.F.R. § 4.71a.  The specific symptoms are not indicated, and are therefore considered to encompass the traditional limitations of motion, instability, locking, pain, weakness, incoordination, fatigability, and lack of endurance set forth in other Codes applicable to the knees, and their implementing regulations.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.

Because no higher evaluation is available under Code 5259, the Board has considered the application of other knee Codes.  Further, while Code 5259 encompasses all traditional knee symptomatology, should other Codes be applied instead, the possibility of separate ratings for different disability manifestations arises.  38 C.F.R. § 4.14.

Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  Code 5257, for instability and subluxation, is not applicable, as there is no complaint or finding of such symptoms.  

Codes 5258 also evaluates impairment of the semilunar cartilage, or menisci, and provides a 20 percent evaluation for frequent episodes of pain, locking, effusion.  38 C.F.R. § 4.71a.

At a December 2008 examination, the Veteran reported a history of locking in the knee, as well as pain; this was not corrected by meniscal surgery, as the last episode had been three days prior.  He used a knee brace several times a week.  Minimal effusion was noted in the joint, and swelling was reported to be near-constant.  VA treatment records do not show episodes of locking, but the Veteran did complain consistently of pain in the joint, particularly with use.

Based on the VA examination findings and treatment records prior to February 17, 2011, the Board finds that the Veteran is more appropriately evaluated for his meniscal damage under Code 5258.  His reports of constant or near-constant pain and swelling, along with episodes of locking and the presence of effusion on examination, warrant assignment of an increased 20 percent rating under that Code.

Additionally, the Board finds that the evaluation under Code 5258 does not encompass functional impairment from limitation of motion, and hence simultaneous rating under a Code considering such is required.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  In contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

VA treatment records prior to February 17, 2011, include myriad complaints of right knee pain particularly with use, such as prolonged walking or climbing stairs.  Notes from April 2009 state that motion of the knee was from 0 to 90 degrees in flexion.  Treatment records also include x-rays showing arthritis of the right knee.  At the December 2008 VA examination, an x-ray confirmed the presence of arthritis.  The Veteran reported an intermittent limp, and worsening pain in the right knee.  Flexion was found to be full and complete, from 0-140 degrees, and the joint was stable.  However, the examiner stated that it would require speculation to comment on any additional functional impairment from pain, fatigue, or incoordination.

The Board finds that the disability picture presented prior to February 2011 requires assignment of a 10 percent evaluation, but no more, for the presence of degenerative joint disease on x-ray with painful and limited motion in flexion under Code 5003.  While the VA examiner measured no limitation, he indicated that some might be present due to DeLuca factors after extended use.  This is borne out by treatment records showing such limitation during a flare-up of pain.

The degree of limitation shown does not warrant assignment of a rating in excess of 10 percent, to include assignment of an additional 10 percent for limited extension.  No limited extension is shown in records for this period, and the impaired flexion does not rise to the level required for the next higher, 20 percent rating.  At worst, flexion is to 90 degrees, greater than that required for any compensable rating under Code 5260.

In sum, the Board finds that Code 5259 is no longer the appropriate code by which to evaluate the Veteran's service-connected knee disability.  Rather, it is more beneficial to him to assign separate ratings under Codes 5258 and 5003, which better represent the full extent of his disability.  Furthermore, because of the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided, the single rating under Code 5259 is discontinued.  See 38 C.F.R. § 4.14 (2015).  In its place, a 20 percent rating under Code 5258 and a 10 percent under Code 5003 are established.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The evaluations assigned here under multiple Codes for knee disabilities fully account for the Veteran's reported pain, swelling, locking, and limitation of movement symptoms.  Further, in considering the extent of actual impairment due to pain and the other DeLuca factors, the Board has accounted for the full extent of symptoms and their impact on the Veteran.  No extraschedular evaluation is warranted.











	(CONTINUED ON NEXT PAGE)
ORDER

Reopening of a previously denied claim of service connection for a low back disability is granted.

Reopening of a previously denied claim of service connection for a left knee disability is granted.

Service connection for an acquired psychiatric disorder is granted.

An increased 20 percent rating, but no higher, for right knee meniscal injury prior to February 17, 2011, is granted.

A separate 10 percent evaluation, but no higher, for right knee degenerative joint disease prior to February 17, 2011, is granted.


REMAND

Remand is required with regard to the remaining issues, for compliance with due process rights, or the VA's duties to assist the Veteran in substantiating his claims.  38 C.F.R. §§ 3.159, 20.1304.

Low Back, Left Knee, Right and Left Ankles, Left Hip

VA examinations are required to assess the allegations of secondary service connection made by the Veteran.  

With regard to the low back, left knee, and left hip, doctors have either not discussed at all, or only partially addressed the allegation.  On remand, examiners must clearly state whether any altered gait caused by the Veteran's service-connected right knee disabilities could have caused or aggravated beyond the natural progression any currently diagnosed low back, left knee, or left hip condition.  

With regard to the ankles, although doctors have found no current disability, the Veteran has competently and credibly reported, and examinations appear to confirm the presence of swelling and pain in those joints.  These may constitute a disability, and hence an adequate nexus opinion is required.  

Great Toes

In December 2015, in response to the discussions at the November 2015 Board hearing, the Veteran submitted a statement from Dr. BAW.  The doctor indicated that he had conducted a recent examination.  The findings related to such may be of benefit to the Veteran's claim, and on remand, appropriate steps should be taken to secure them.

Further, the Veteran has not waived initial AOJ consideration of the evidence he submitted.  Automatic waiver under 38 U.S.C.A. § 7105 applies only to claims perfected after February 2, 2013.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  Remand is required for issuance of an appropriate supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hypothyroidism

The Veteran alleges that taking the now-recalled drug VIOXX for his right knee disability caused or contributed to his thyroid problems.  It is well-known that this drug did require recall due to serious side effects.  Further, VA records show some fluctuation in thyroid function; it is unclear exactly what, if any, condition is diagnosed.  Given the indications of disability and the possibility of a nexus to a service-connected condition, examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Right Knee since May 1, 2011, Right Knee Scars, and Hearing Loss

With regard to evaluation of both service-connected disabilities, examinations are required for updated findings, as the Veteran has competently and credibly reported worsening of each condition.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran's reports and examples of deteriorating hearing acuity are sufficient to trigger the duty to examine for hearing loss.  For the knee, records indicate and the Veteran reports that further surgery is imminent, or has already been performed.  The reports and findings associated with the surgery are relevant to the evaluation of the right knee after May 1, 2011.  Updated examination findings are necessary, both with regard to function and scarring.

Accordingly, the case is REMANDED for the following action:

1.  Obtain necessary authorization to obtain all outstanding treatment records from private Dr. BAW, as referenced in the Veteran's December 2015 correspondence.

2.  Associate with the claims file updated VA treatment records from the VA medical center in Washington, DC, and all other VA facilities identified by the Veteran or in the record, for the period of April 2013 to the present; surgical records from November 2015 or after must be specifically requested.

3.  Schedule the Veteran for VA joints examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner must:

(a) Identify all current conditions and disabilities of the left knee, left hip, and left and right ankles.  

(b) For each condition, to include those manifested by pain and/or swelling with associated functional impairment, the examiner must opine as to the following:

(i)  Whether such disability is at least as likely as not caused or aggravated by service.  

(ii)  Whether such disability is at least as likely as not caused or aggravated (permanently worsened beyond its natural progression) by a service-connected disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Specifically, the role of the right knee meniscus and arthritis conditions, with associated altered gait, must be discussed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(c) Describe in detail the full extent of the service-connected right knee meniscus and arthritis conditions, and/or the current residuals of any knee joint replacement surgery.  If maximum improvement following surgery has not yet been reached, such must be clearly stated.  

4.  Schedule the Veteran for VA spine examination; the claims folder must be reviewed in conjunction with the examination.  The examiner must accomplish the following:

(a) Identify all current disabilities and conditions of the low back, to include those manifested by pain and/or swelling with associated functional impairment.

(b) For each condition, to include those manifested by pain and/or swelling with associated functional impairment, the examiner must opine as to the following:

(i)  Whether such disability is at least as likely as not caused or aggravated by service.  

(ii)  Whether such disability is at least as likely as not caused or aggravated (permanently worsened beyond its natural progression) by a service-connected disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Specifically, the role of the right knee meniscus and arthritis conditions, with associated altered gait, must be discussed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA audio examination to assess the current status of his service-connected bilateral hearing loss disability.

6.  Schedule the Veteran for a VA scars examination.  The examiner must describe in detail all scars of the right knee associated with any surgical procedure, including any recent operation.  Full descriptions of size, appearance, subjective complaints, and functional impairments are required.  If changes in the scars occur, or likely occur, with swelling in the knee, such should be described to the extent possible.

7.  Schedule the Veteran for a VA endocrine or thyroid/parathyroid examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner must clearly identify any current disability or condition of the thyroid gland, and for each such must opine as to whether such was at least as likely as not caused or aggravated by use of the drug Vioxx.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal; readjudication must take into account discussions above regarding the appropriate Diagnostic Codes to be applied to the right knee disabilities (Codes 5258 and 5003).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


